Citation Nr: 9924769	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right femoral neck fracture.

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to July 
1994.

The Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim for service connection for post-operative residuals of 
a right femoral neck fracture in March 1996 and assigned an 
evaluation of 10 percent.  The veteran appealed the 
evaluation and in August 1997 the Board of Veterans' Appeals 
(Board) remanded the case for further evidentiary 
development.  In November 1998 the RO granted an increase in 
evaluation to 20 percent for post-operative residuals of a 
right femoral neck fracture effective December 11, 1995.  The 
veteran has noted disagreement with the assignment of the 
initial rating and has properly perfected his appeal as to 
this issue.  Therefore, the propriety of this rating during 
the time period from December 11, 1995 through the point in 
time when a final resolution of this issue has been reached, 
is currently before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In November 1998 the RO granted service connection for post-
operative scars, right hip at a 10 percent evaluation.  No 
appeal has been filed with regard to that issue and it is not 
currently before the Board for appellate review.

The Board notes that the veteran underwent surgery for 
removal of four cannulated screws from the femoral neck in 
August 1996.  The discharge instructions following that 
procedure indicated that the veteran was unable to work for 4 
weeks and imposed other restrictions.  In his August 1996 
Substantive Appeal the veteran raised the issue of 
entitlement to a convalescent rating under 38 C.F.R. § 4.30 
which has not been addressed by the RO.  The Board refers 
this matter back to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The post-operative residuals of a right femoral neck 
fracture, manifested by abnormal gait, decreased range of 
motion and complaints of pain, are productive no more than 
moderate disability.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the post-operative residuals of a right femoral neck fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A February 1994 Medical Board report indicates that the 
veteran sustained a right femoral neck fracture while 
participating in a training run during recruit training in 
January 1994.  X-rays showed a displaced Garden III femoral 
neck fracture with approximately 90 degrees of varus 
angulation.  The veteran underwent open reduction and 
internal fixation of the fracture with internal placement of 
4 cancellous screws.  Post-operative recovery was 
unremarkable.

A March 1994 orthopedic consultation sheet shows that the 
veteran had full range of motion of the right knee on 
extension and flexion; right hip flexion was 90°, abduction 
30° and extension 10°.  A manual muscle test was also 
performed.  The assessment was decreased strength and range 
of motion.

November 1994 VA outpatient notes show that the veteran was 
complaining of increased right hip pain.  Examination 
revealed that right hip flexion was to 130°, and abduction 
was to 60°.  Gait was normal and there was tenderness over 
the greater trochanter.  X-rays of the right hip showed that 
the fracture was healing and did not show signs of 
arteriovenous malformation.

A February 1995 x-ray showed a healing internally fixed 
humeral (sic) neck fracture, right, without evidence of 
arteriovenous malformation.  August 1995 VA outpatient 
records indicated that the fracture appeared healed and that 
circulatory status was satisfactory.
Outpatient records from February 1996 note full range of 
motion and normal gait.  X-rays showed a healed fracture with 
no signs of avascular necrosis.  

The veteran underwent VA examination in February 1996.  Hip 
examination showed that the veteran performed range of motion 
tests very slowly and carefully, but that there was full 
range of motion.  Complaints of pain were also noted, 
especially when pivoting on the right foot.  The veteran also 
complained of inability to bear heavy weight, weakened body 
strength, and increased fatigue.  The diagnosis was status 
post-displaced right femoral neck fracture, surgically 
fixated with 4 cannulated screws, symptomatic - chronic pain 
not requiring medication at this time (it was noted that the 
veteran appeared to have a high tolerance for discomfort 
and/or pain).  X-rays were favorable, revealing satisfactory 
progress of the fracture, "essentially healed."

In August 1996 the veteran underwent a procedure to remove 
the 4 screws from his hip.  In September 1996 he reported 
chronic aching at the surgical site.  Follow-up notes are 
otherwise unremarkable.

The veteran underwent a VA examination in August 1998.  
Complaints of chronic, often severe pain were noted since the 
injury.  Hip examination revealed exquisite tenderness on 
palpation over the greater trochanter.  Gait was abnormal, it 
was noted that the veteran appeared to walk on the lateral 
border of his right foot.  Right hip range of motion was 
observed as follows: flexion 70°, extension 0°, abduction 
20°, adduction 20°, internal rotation 25° and external 
rotation 60°.  X-rays revealed a healed fracture of the neck 
of the right femur in satisfactory position and alignment.  
Multiple pin tracks were noted in the femoral neck.  There 
was evidence of heterotopic ossification about the greater 
trochanter.  The hip joint appeared to be normal and there 
was no evidence of avascular necrosis of the femoral head.  
The diagnosis was symptomatic residuals of a healed fracture 
of the neck of the right femur with some functional deficits.  
The examiner opined that the veteran had functional deficits 
in the form of less than normal range of motion of the right 
hip joint as result of his inservice injury.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a Diagnostic Code 5255 (1998) for impairment 
of the femur.  Under this Diagnostic Code, a 10 percent 
rating is assigned when the evidence demonstrates a malunion 
of the femur with slight knee or hip disability.  Evidence of 
a malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating.  A 30 percent disability rating 
is assigned when the evidence demonstrates malunion of the 
femur with marked knee or hip disability.

Complete range of motion of the hip consists of flexion of 
the thigh to 125 °, extension to 0° , and abduction to 45 °.  
38 C.F.R. § 4.71a, Plate II (1998).  

The Board finds that the veteran's disability is not shown to 
be greater than the current 20 percent evaluation reflects.  
Prior to the most recent VA examination, right hip range of 
motion equaled or exceeded what the Ratings Schedule 
designates as "full."  38 C.F.R. § 4.71a, Plate II (1998).  
X-ray findings, including the most recent, indicate a normal, 
healed fracture in satisfactory position and alignment with 
no sign of arteriovenous malformation or avascular necrosis.  
Although the findings of the most recent examiner include 
evidence of heterotopic ossification and decreased range of 
motion, the Board notes that the degree of dysfunction noted 
is no more than moderate, which is consistent with the 
current evaluation and therefore finds that a higher or 
"staged" rating is not warranted because of this report.  
See 38 C.F.R. § 4.2.

In reaching this decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss must be manifested by adequate 
evidence of disabling pathology, especially when it is due to 
pain. 38 C.F.R. § 4.40 (1998).  A part that becomes painful 
on use must be regarded as seriously disabled.  Id.; see also 
DeLuca.

The Board finds that the objective medical evidence does not 
support a finding that an increased rating is warranted due 
to functional loss.  As indicated above, the medical evidence 
indicates limitation of motion which has varied from none to 
moderate.  Complaints of aching have been noted as well as 
tenderness on palpation, however there have been no 
complaints of pain on movement.  There has been no noted 
atrophy of the right hip and lower extremity following the 
surgery, and other than some decreased range of motion there 
is no other significant dysfunction in the right hip and 
lower extremity.  The Board notes that the most recent VA 
examiner does not attribute decreased range of motion to 
pain, but "to the fracture he sustained..."  Therefore, the 
Board finds that an increased disability rating on the basis 
of functional loss is not warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor. However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of disability attributable to post-
operative residuals of a right femoral neck fracture.

The Board has considered all other potentially applicable 
diagnostic codes and finds that a rating in excess of 20 
percent for post-operative residuals of a right femoral neck 
fracture is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right femoral neck fracture is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

